Citation Nr: 0816494	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1967 until July 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  

The veteran presented testimony at a Travel Board hearing in 
March 2008 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was placed in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate, and make reasonable efforts to 
acquire relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claim.  

The veteran was last afforded a VA examination of his 
bilateral pes planus in February 2004.  The veteran has 
asserted that his condition has "gotten quite a bit worse" 
since that examination.  See March 2008 Travel Board Hearing 
Transcript, p. 15.  In addition, the Board notes that the 
claims folder does not contain any clinical records of 
treatment of the veteran's disability since the last VA 
examination.  VA's General Counsel has held that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995).  
While a lay person is generally not competent to offer 
medical opinions, they may convey facts and circumstances 
that can be observed.  Here, the veteran is competent to 
provide testimony that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, the 
Board finds that an additional VA foot examination should be 
accomplished prior to further appellate review.  38 U.S.C.A. 
§ 5103A (West 2002).

The Board recognizes that, as the veteran's claim for an 
increased rating was received on January 21, 2004, the rating 
period for consideration on appeal is from January 21, 2003.  
38 C.F.R. § 3.400 (2007).  Consideration must be given to 
whether an increased rating is warranted at any time during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, a review of the veteran's claims folder 
indicates that there are outstanding medical records for the 
period on appeal.  In a statement dated in December 2003, R. 
Robert Simpson, D.P.M., of Alton Foot Care, indicated that he 
had treated the veteran for bilateral foot pain.  Lindsay D. 
Barth, D.P.M., of Podiatric Physicians, submitted letters in 
both January 2005 and January 2006 indicating that he had 
evaluated the veteran for pes planus in December 2004 and 
January 2006, respectively.  Dr. Thomas P. Gutmann of Alton 
Internal Medicine also submitted statements in July 2004 and 
January 2006.  Dr. Gutmann relayed that the veteran had been 
his patient for many years, and that he had specifically 
treated the veteran's bilateral pes planus.  However, the 
veteran's claims file does not contain any treatment records 
from these providers and there is no evidence in the record 
that VA made any attempt to retrieve the records.  As such 
records may assist the veteran in substantiating his claim 
the Board finds that an effort should be made to obtain them. 

Furthermore, the Board notes that the veteran asserted at his 
travel board hearing that he was prescribed Vicodin by Dr. 
Vest for his feet and back pain.  See March 2008 Travel Board 
Hearing Transcript, p. 5.  However, the records contained in 
the claims folder of treatment by Dr. Vest only encompass 
treatment for a right forearm disability and extend only 
until January 2003.  An attempt should also be made to 
retrieve contemporaneous records from Dr. Vest regarding any 
treatment of the veteran's bilateral pes planus, as these 
records also may aid the veteran in substantiating his claim. 

The Board also notes that a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant has not been provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date in the event of an 
award of any benefits sought on appeal.  As the latter matter 
is involved in the present appeal, the veteran must be given 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs him that an effective date for the 
award of benefits will be assigned if the benefit sought is 
awarded, including an explanation as to the type of evidence 
that is needed to establish an effective date.

Lastly, the Board also recognizes that, according to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  As the record reflects that the veteran has not 
received adequate notice with respect to his increased rating 
claim, the Board finds that a remand for further notification 
and development is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the assignment of a 
disability rating and an effective date in 
the event of award of the benefit sought, 
as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

This corrective VCAA notice should also 
include the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
with respect to his increased rating claim, 
to include the guidelines outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice should include 
the following: (1) request that the 
claimant provide, or identify to the VA, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) provide at least general notice 
of the requirements of applicable 
diagnostic codes; and (3) provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the VA 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

2.	Contact the veteran and request that he 
provide all pertinent evidence in his 
possession regarding treatments and/or 
examinations of his bilateral pes planus 
during the period on appeal, from January 
21, 2003 through the present.  
Specifically, the veteran should be asked 
to provide all records of treatment from 
this period of his bilateral pes planus by 
R. Robert Simpson, D.P.M., of Alton Foot 
Care, Dr. Thomas P. Gutmann of Alton 
Internal Medicine, Lindsay D. Barth, 
D.P.M., of Podiatric Physicians and 
Surgeons, and Dr. Bruce T. Vest, Jr. of 
Orthopedic and Sports Medicine Clinic.  If 
these records are not in the veteran's 
possession, the veteran should provide the 
dates and places of treatment on provided 
VA Forms 21-4142, Authorization and Consent 
to Release Information.  After securing any 
necessary authorization or medical 
releases, request and associate with the 
claims file legible copies of the veteran's 
treatment reports from all sources 
identified.  

3.	After associating any evidence received 
in response to the above requests to the 
claims folder, schedule the veteran for a 
VA foot examination to determine the 
current nature and extent of his service-
connected bilateral pes planus.  All 
necessary tests and studies should be 
conducted.  All pertinent symptoms should 
be described in full.  

4.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



